[Cite as Eitel's Towing Serv., Inc. v. D H Trucking, Inc., 2022-Ohio-1639.]


                         IN THE COURT OF APPEALS OF OHIO
                            FOURTH APPELLATE DISTRICT
                                  ROSS COUNTY

EITEL’S TOWING SERVICE, INC., et al.,:
                                     :                      Case No. 21CA3753
      Plaintiffs-Appellants,         :
                                     :
      v.                             :                      DECISION AND JUDGMENT
                                     :                      ENTRY
D H TRUCKING, INC., et al.,          :
                                     :                      RELEASED: 05/11/2022
      Defendants-Appellees.          :

                                        APPEARANCES:

Daniel J. Bennett, Bennett Law Group, LLC, Gahanna, Ohio, for Appellants.

Fridrikh V. Shrayber and Christina Manfredi McKinely, Dentons Cohen & Grigsby
P.C., Pittsburgh, Pennsylvania, for Appellee, Pittsburgh Glass Works, LLC.


Wilkin, J.

        {¶1} Appellants, Eitel’s Towing Service, Inc., and Harper’s Garage

(“appellants”), appeal the Ross County Court of Common Pleas judgment that

granted appellee, Pittsburgh Glass Works, LLC’s (“PGW”) Civ.R. 60(B) motion

for relief from a default judgment. Appellants present a single assignment of

error: “The trial court erred in granting [PGW’s] motion for relief from judgment.”

After reviewing the parties’ arguments, the record, and the applicable law, we

overrule appellants’ assignment of error, and affirm the trial court’s judgment

granting PGW relief from the default judgment.

                           FACTS AND PROCEDURAL BACKGROUND

        {¶2} On May 19, 2020, appellants filed a complaint against PGW and

other defendants primarily seeking reimbursement for services they had
Ross App. No. 21CA3753                                                               2


performed cleaning up a damaged trailer, as well as removing and storing cargo

from the trailer. On June 18, 2020, D H Trucking, filed an answer, and on July 8,

2020, P.A.M. Transport filed its answer.

       {¶3} On July 16, 2020, appellants filed a Civ.R. 55 motion for default

judgment against Marah Transportation, LLC (“Marah”) and PGW alleging that

neither had answered or otherwise responded within 28 days after the complaint

was served on both. On July 20, 2020, the trial court granted appellants’ motion

for default judgment against Marah and PGW.

       {¶4} On July 30, 2020, Marah filed a motion to set aside the default

judgment and requested an extension for it to file an answer.

       {¶5} On August 27, 2020, PGW filed a motion to set aside the default

judgment against it pursuant to Civ.R. 60(B)(1) and (5). PGW alleged that it was

unaware of the lawsuit “because, due to the various mitigation orders issued by

Pennsylvania Governor Tom Wolfe related to the COVID-19 pandemic, PGW’s

entire staff, including its legal department, has been working remotely since

March 2020 and was not physically present in their offices.” PGW alleged that it

was not aware of the appellants’ complaint until after the trial court entered

default judgment against PGW.

       {¶6} PGW argued that its failure to file a timely response to the complaint

was due to excusable mistake, inadvertence, surprise, or excusable neglect

under Civ.R. 60(B)(1) or “any other reason justifying relief from the judgment”

under (B)(5). PGW also asserted that it had a meritorious defense because it is

not a proper party to appellant’s complaint.
Ross App. No. 21CA3753                                                               3


       {¶7} Appellants filed a memorandum contra asserting that PGW’s internal

mishandling of the complaint did not warrant PGW relief from the default

judgment.

       {¶8} The trial court held a hearing on PGW’s motion for relief from

judgment. Two witnesses testified.

       {¶9} PGW’s first witness was Doug Palumbo, its production manager. He

testified that PGW makes auto glass for “original equipment manufacturers[,]” like

Chrysler, and “flat glass.” He claimed that PGW ships its glass products using

third party shippers. Palumbo testified that he is notified if the shipper is involved

in an accident, and would in turn notify PGW’s in-house counsel “if things

escalated.” With regard to the underlying case, Palumbo never notified PGW’s

in-house counsel of the accident because he “was never made aware of it.”

       {¶10} Based upon his examination of a “load confirmation agreement,”

Palumbo maintained that PGW’s product was not involved in the accident that

resulted in appellant’s lawsuit. More specifically, when asked if the load

confirmation agreement indicated who owned “the glass racks at issue in the

accident[,]” he stated, “it looks like PGW Auto Glass.” Palumbo testified that

PGW Auto Glass manufactures “after market” auto glass (e.g., products used to

replace original parts), while PGW manufactures auto glass for original

equipment manufacturers (e.g., products installed in new vehicles).

       {¶11} PGW’s next witness was its in-house counsel, Xochitl Sandoval.

Sandoval testified that she is in charge of all legal services pertaining to PGW’s

business in the United States, Canada, Germany, China, and Columbia. She
Ross App. No. 21CA3753                                                             4


indicated that she is the designee who receives notice of service of process on

PGW’s behalf. Sandoval further stated that PGW is made aware of lawsuits in

numerous ways, including by notice from the “business,” their insurance carriers,

counsel for the litigant, and from their statutory agent, CCS.

       {¶12} She testified that when CCS is served with notice of a lawsuit

against PGW, it, in turn, sends paper copies of those documents to her office in

Pennsylvania, as well as by e-mail. Upon receiving notice of a lawsuit, she

testified that the first thing she typically does is contact outside counsel.

       {¶13} Sandoval testified that in 2020 because the pandemic closed her

Pennsylvania office, she relocated to her home country of Mexico where she had

access to her work e-mail. Sandoval asserted that she was not aware of the

paper copies pertaining to appellant’s lawsuit that CCS had sent to her

Pennsylvania office due to her absence, and was never informed by the business

about the lawsuit. The record shows and Sandoval acknowledged that she

received e-mails from CCS dated April 21 (that contained a demand letter

regarding the lawsuit) and May 22, 2020 (that contained a copy of appellant’s

complaint), and July 16, 2020 (that contained an answer from P.A.M. Transport

Inc.), but she testified that she did not open any of them because:

        this was in the middle of a pandemic situation. I was basically
        doing pressing matters for the company and trying to be [sic] keep
        our people safe. Trying to get the facilities open. With these
        different states ruling and changing orders, we need to be like
        from day to night like reviewing orders, getting questions from
        business, dealing with different situations from the supply chain,
        logistic issues. There were, to be honest with you honestly, I
        made this mistake of -- but again, it was -- I was trying to keep the
        business afloat. It was part of my day and I admit, I made that
        mistake.
Ross App. No. 21CA3753                                                               5



However, Sandoval testified that she became aware that PGW was a party to the

lawsuit in question sometime near the “end of July 2020” when she received

appellants’ motion for default judgment. She immediately notified outside

counsel, who filed PGW’s motion for relief from judgment. She also maintained

that “this is the first time that it’s happened in my whole career,” and “made an

internal rule on my book just to forward all these notifications or e-mails to

another in-house counsel.”

       {¶14} Sandoval testified that she receives many e-mails from CCS

involving issues other than lawsuits, including orders of garnishment, third-party

subpoenas, and other documents.

       {¶15} Finally, Sandoval testified that PGW did not own any of the glass

racks that were involved in the accident that is the basis of appellant’s lawsuit

herein.

       {¶16} After the hearing, the trial court issued a judgment entry granting

PGW’s motion for relief from the default judgment finding that PGW filed its

Civ.R. 60(B) motion within a reasonable time, asserted a meritorious defense,

and

          that the neglect committed by Defendant PGW was excusable,
          and occasioned by an unprecedented global pandemic.
          Moreover, “where timely relief is sought from a default judgment
          and the movant has a meritorious defense, doubt, if any, should
          be resolved in favor of the motion to set aside the judgment so
          that cases may be decided on their merits.” Id., citing GTE
          Automatic Electric, Inc. v. ARC Industries, Inc. 47 Ohio St.2d 146
          (1976). [PGW] presented evidence that established it has a
          meritorious defense – specifically, that it is not even a proper party
          in interest to this case and was improperly sued. To allow a default
Ross App. No. 21CA3753                                                              6


        judgment to stand against such a party would effect a gross
        miscarriage of justice.

It is this judgment that appellants appeal.

                            ASSIGNMENT OF ERROR

 THE TRIAL COURT ERRED IN GRANTING APPELLEE PITTSBURG GLASS
        WORKS, LLC’S MOTION FOR RELIEF FROM JUDGMENT

       {¶17} Appellants set forth three arguments why the trial court improperly

concluded that PGW’s neglect in responding to appellants’ complaint was not

excusable for purposes of Civ.R. 60(B)(1).

       {¶18} Appellants first argue that the trial court erred in granting PGW relief

because the complaint was timely served on CCS, which forwarded notice of the

service to PGW’s in-house counsel, who was specifically designated to handle

service of process. Appellants claim that counsel merely failed to timely respond

“because of a busy workload created by the Covid-19 pandemic” was not

excusable. Appellants maintain that the present case is indistinguishable from

three decisions in which this Court held that the appellant’s negligence in not

filing timely responses was not excusable neglect under Civ.R. 60(B)(1), citing

D.G.M., Inc. v. Cremeans Concrete & Supply Co., 111 Ohio App. 3d 134, 139,

675 N.E.2d 1263 (4th Dist. 1996); Vanest v. Pillsbury Co., 124 Ohio App. 3d 525,

706 N.E.2d 825 (4th Dist. 1997), abrogated on other grounds by State ex rel.

O'Malley v. Russo, 2019-Ohio-1698, 156 Ohio St. 3d 548, 130 N.E.3d 256; and

Keaton v. Purchase Buyers Group, 145 Ohio App.3d 796, 2001-Ohio-2569, 764

N.E.2d 1043 (4th Dist. 2001).
Ross App. No. 21CA3753                                                              7


       {¶19} Appellants also argue that “vague references to the effects of the

pandemic that, even if accepted as true, do not demonstrate a causal connection

between the effects of the pandemic and a failure to timely answer a complaint[.]”

Therefore, PGW has failed to submit sufficient operative facts in this case to

support that its neglect herein was excusable under Civ.R. 60(B)(1).

       {¶20} Finally, appellants maintain that PGW’s “internal procedure for

handling service of process was negligent and insufficient where the person

designated for handling service of process was too busy to handle service of

process[.]”

       {¶21} In response, PGW maintains that the trial court did not abuse its

discretion in granting its Civ.R. 60(B) motion for relief from judgment. PGW

claims that the correct defendant is PGW Auto Glass, LLC, a company that is

unrelated to PGW. PGW also maintains that its failure to timely respond was a

result of the global pandemic. PGW claims that it was not aware that it was a

defendant in appellants’ lawsuit until July 27, 2020 when it received appellants’

default judgment from CCS. PGW asserts it “thereafter immediately engaged

counsel and tried to reach a resolution with opposing counsel.” Because these

efforts were unsuccessful, on August 27, 2020, PGW filed a Civ.R. 60(B) motion

for relief from appellants’ default judgment.

       {¶22} PGW stresses that we must afford deference to the trial court’s

judgment. PGW claims that the trial court correctly found that the pandemic was

“not some mine-run event that would excuse a party from complying with its legal

obligations; rather, it sowed such chaos and uncertainty that in attempting to
Ross App. No. 21CA3753                                                                  8


navigate the uncharted waters of COVID-19 on an hourly basis, it was

excusable–-even if careless---that PGW might fail to comply with its obligations

to respond to a lawsuit[,]” i.e., PGW’s neglect in failing to timely respond to

appellants’ lawsuit was excusable within Civ.R. 60(B)(1).

                             STANDARD OF REVIEW

       {¶23} We review a trial court’s decision granting or denying a Civ.R. 60(B)

motion for relief from a judgment for an abuse of discretion. Whited v. Whited,

4th Dist. Washington No. 19CA26, 2020-Ohio-5067, ¶ 8. This is a very

deferential standard, which limits our review “to determining whether the trial

court acted unreasonably, arbitrarily, or unconscionably; in doing so, the

appellate court may not simply substitute its judgment for that of the trial court.”

Id., citing Dunford v. Dunford, 4th Dist. Gallia No. 13CA7, 2014-Ohio-617, ¶ 3. In

an appeal involving the review of a trial court’s decision denying a party’s Civ.R.

60(B) motion, we stated that “in order to establish an abuse of discretion, the

result must be so palpably and grossly violative of fact or logic that it evidences

not the exercise of will but the perversity of will, not the exercise of judgment but

the defiance of judgment, not the exercise of reason but passion or

bias.” Keaton, 145 Ohio App. 3d at 805., citing Nakoff v. Fairview Gen. Hosp., 75

Ohio St.3d 254, 256, 662 N.E.2d 1 (1996).

       {¶24} “ ‘Abuse of discretion’ has been described as including a ruling

that lacks a ‘sound reasoning process.’ ” State v. Morris, 132 Ohio St. 3d 337,

2012-Ohio-2407, 972 N.E.2d 528, ¶ 14, quoting AAAA Ents., Inc. v. River Place

Community Urban Redevelopment Corp., 50 Ohio St.3d 157, 161, 553 N.E.2d
Ross App. No. 21CA3753                                                                 9


597 (1990). “It is not sufficient for an appellate court to determine that a trial

court abused its discretion simply because the appellate court might not have

reached the same conclusion or is, itself, less persuaded by the trial court's

reasoning process than by the countervailing arguments.” Id.

                                     1. Civ.R. 60(B)

       {¶25} There are five grounds upon which a party may seek relief from a

judgment under Civ.R. 60(B):

              (1) Mistake, inadvertence, surprise or excusable neglect; (2)
        newly discovered evidence which by due diligence could not have
        been discovered in time to move for a new trial under Rule 59(B);
        (3) fraud (whether heretofore denominated intrinsic or extrinsic),
        misrepresentation or other misconduct of an adverse party; (4) the
        judgment has been satisfied, released or discharged, or a prior
        judgment upon which it is based has been reversed or otherwise
        vacated, or it is no longer equitable that the judgment should have
        prospective application; or (5) any other reason justifying relief
        from the judgment.

     However, in order to be successful

               on a Civ.R. 60(B) motion, a movant must demonstrate: (1) a
        meritorious defense or claim to present if relief is granted; (2)
        entitlement to relief under one of the grounds stated
        in Civ.R. 60(B)(1) through (5); and (3) the motion is made within a
        reasonable time, and, where the grounds of relief
        are Civ.R. 60(B)(1), (2) or (3), not more than one year after the
        judgment, order or proceeding was entered or taken.

Whited, 4th Dist. Washington No. 19CA26, 2020-Ohio-5067, ¶ 10, citing Bank of
Am., N.A., Kuchta, 141 Ohio St.3d 75, 2014-Ohio-4275, 21 N.E.3d 1030, ¶ 10-
11, citing GTE Automatic Elec. Inc. v. ARC Industries, Inc., 47 Ohio St.2d 146,
351 N.E.2d 113 (1976), paragraph two of the syllabus.

“ ‘These [three] requirements are independent and in the conjunctive; thus the

test is not fulfilled if any one of the requirements is not met.’ ” Id. at ¶ 10, quoting

Strack v. Pelton, 70 Ohio St.3d 172, 174, 637 N.E.2d 914 (1994).
Ross App. No. 21CA3753                                                               10


       {¶26} “Civ.R. 60(B) is a remedial rule to be liberally construed with a view

toward effecting a just result.” W. Pub. Co. v. McCrae, 4th Dist. Scioto No.

91CA1971, 1991 WL 260826, *6 (Nov. 21, 1991), citing Rose Chevrolet, Inc. v.

Adams, 36 Ohio St. 3d 17, 21, 520 N.E.2d 564 (1988), see also Whited at ¶ 8

(“Generally, Civ.R. 60(B) strikes a balance between the need for final judgments

and the need for courts to vacate their orders to further justice and fairness.”),

citing Doddridge v. Fitzpatrick, 53 Ohio St.2d 9, 12, 371 N.E.2d 214 (1978).

       {¶27} The trial court found: (1) PGW presented a meritorious defense, (2)

PGW’s Civ.R. 60(B) motion for relief from judgment was filed in a reasonable

time, and (3) PGW’s neglect in responding to appellant’s lawsuit was excusable

under Civ.R. 60(B)(1). Appellants do not contest the trial court’s first two

determinations. Rather, it maintains that the trial court “erred” in finding that

PGW set forth operative facts that its failure to timely respond to appellants’

complaint was excusable neglect. Therefore, our analysis is focused on the trial

court’s finding of “excusable neglect.”

                                 2. Excusable Neglect

       {¶28} “The term ‘excusable neglect’ is an elusive concept which has been

difficult to define and to apply. Nevertheless, [the Supreme Court has] previously

* * * stated that the inaction of a defendant is not ‘excusable neglect’ if it can be

labeled as a ‘complete disregard for the judicial system.’ ” Kay v. Glassman, 76

Ohio St.3d 18, 20, 665 N.E.2d 1102 (1996), citing GTE Automatic Elec., 47 Ohio

St.2d 146, 153, 351 N.E.2d 113 (1976); Rose, 36 Ohio St.3d 17, 21, 520 N.E.2d

564 (1988), fn. 4. “ ‘[T]here is a fine line between excusable and inexcusable
Ross App. No. 21CA3753                                                             11


neglect and the courts, including this court, must defer to the trial court's

determination on whether the neglect is excusable given our abuse of discretion

standard.’ ” Settlers Bank v. Burton, 4th Dist. Washington No. 12CA38, 2014-

Ohio-335, ¶ 41, quoting Norman v. Hanoverton Motor Cars, Inc., 7th Dist.

Hanover No. 11 CO 13, 2012-Ohio-2697, ¶ 27. Excusable neglect must be

construed consistent with the principle that “Civ.R. 60(B)(1) is a remedial rule to

be liberally construed, while bearing in mind that Civ.R. 60(B) constitutes an

attempt to ‘strike a proper balance between the conflicting principles that litigation

must be brought to an end and justice should be done.’ ” Colley v. Bazell, 64

Ohio St. 2d 243, 248, 416 N.E.2d 605 (1980), quoting 11 Wright & Miller, Federal

Practice & Procedure 140, Section 2851.

       {¶29} “The determination of whether neglect is excusable or inexcusable

must take into consideration all the surrounding facts and circumstances, and

courts must be mindful that cases should be decided on their merits, where

possible, rather than procedural grounds.” Seniah Corp. v. Buckingham, Doolittle

& Burroughs, L.L.P., 5th Dist. Stark No. 2016CA00039, 2016-Ohio-7516, ¶ 25,

citing Griffey v. Rajan, 33 Ohio St.3d 75, 79–81, 514 N.E.2d 1122 (1987); Evans

v. Shapiro, 4th Dist. Ross No. 18CA3670, 2019-Ohio-3209, ¶ 12. “ ‘These

include the amount of time between the last day that an answer would have

timely been filed and the date the default judgment was granted, [and] “the

amount of the judgment awarded[.]” ’ ” Peoples Bank, Natl. Assn. v. McGhee,

4th Dist. Gallia Nos. 12CA11, 13CA4, 2013-Ohio-3859, ¶ 14, quoting State v.

Hulgin, 9th Dist. Summit No. 26719, 2013-Ohio-2794, ¶ 13, quoting Colley at
Ross App. No. 21CA3753                                                             12


249. “[C]ourts must remain mindful of the fact that ‘ “[m]atters involving large

sums should not be determined by default judgments if it can reasonabl[y] be

avoided.” ’ ” [brackets sic.] Id., quoting Colley at 249, fn.5, quoting Tozer v.

Charles A. Krause Milling Co., 189 F.2d 242, 245 (3d Cir.1951).

       {¶30} Finally, “ ‘[w]here timely relief is sought from a default judgment and

the movant has a meritorious defense, doubt, if any, should be resolved in favor

of the motion to set aside the judgment so that cases may be decided on their

merits.’ ” Id., quoting GTE Automatic Elec., Inc., 47 Ohio St.2d 146, 351 N.E.2d

113 (1976) at paragraph three of the syllabus.

                                        ANALYSIS

                                A. Vanest, D.G.M., Keaton

       {¶31} Appellants cite three cases that they claim require us to reverse the

trial court’s judgment: Vanest, 124 Ohio App. 3d 525, 528-38, 706 N.E.2d 825

(1997) (Being preoccupied with another lawsuit is not excusable neglect for

missing a legal deadline), D.G.M., 111 Ohio App. 3d 134, 136-41, 675 N.E.2d

1263 (1996) (Being preoccupied with the work concerning a political campaign

and had no time to devote to this suit was not excusable neglect), Keaton, 145

Ohio App. 3d 796, 798-806, 2001-Ohio-2569, 764 N.E.2d 1043 (Proof of service

of complaint required reversal of judgment granting a party relief from a judgment

due to excusable neglect and a remand to take additional evidence). Together

these three cases can reasonably be interpreted as standing for the proposition

that a party’s neglect in responding to a legal obligation due to their involvement

with their own personal and/or business obligations is not “excusable” for
Ross App. No. 21CA3753                                                             13


purposes of Civ.R. 60(B). However, we must remember that excusable neglect

must be decided on the facts and circumstances of each case.

          {¶32} Regarding the instant case, the trial court found that PGW’s neglect

was excusable because of the problems created by the pandemic. We are just

beginning to emerge from the COVID-19 pandemic that has caused as many as

100 million infections and 2.1 million total deaths.1 And it is beyond doubt that it

disrupted our lives in many ways. See e.g. Sw. Ohio Basketball, Inc. v. Himes,

2021-Ohio-415, 167 N.E.3d 1001, ¶ 7 (12th Dist.) (Plaintiffs’ challenged certain

restrictions contained in a health order pertaining to COVID-19 that governed the

resumption of sports and was ordered by the Ohio Department of Health). The

legal profession was not spared from such problems as evidenced by the

Supreme Court’s order tolling “time requirements” regarding numerous court

rules due to the pandemic. See In re Tolling of Time Requirements Imposed by

Rules Promulgated by Supreme Ct. & Use of Tech., 158 Ohio St. 3d 1447, 2020-

Ohio-1166, 141 N.E.3d 974. A claim that a delay in responding to legal deadline

is excusable neglect because of COVID-19 is not an unprecedented argument.

See State ex rel. Chambers v. Adult Parole Auth., 8th Dist. Cuyahoga No.

109750, 2020-Ohio-5435, ¶ 3. Therefore, we find that, unlike Vanest, D.G.M.,

and Keaton where the neglect was purportedly caused by the respective parties’

own voluntarily-accepted obligations, the cause of the neglect here was a result

of a unique pandemic over which PGW had no control and which caused




1   https://www.ncbi.nih.gove/pmc/articles/PMC7866842/.
Ross App. No. 21CA3753                                                               14


significant difficulties on a world-wide scale. Consequently, we find that Vanest,

D.G.M., and Keaton are not controlling in the instant case.

                              B. The Trial Court’s Discretion

       {¶33} Having concluded that Vanest, D.G.M., and Keaton are not

controlling, we now examine whether the trial court abused its discretion in

granting PGW’s motion for relief.

       {¶34} The record reveals that Sandoval was required to work remotely

due to the pandemic. Therefore, she did not receive paper copies of appellant’s

complaint, as normally occurs when she is working in her Pennsylvania office.

She also testified that she was not informed of the lawsuit by anyone from the

production facility, as sometimes occurs. Rather, she received three e-mails

from CCS over a three-month period that pertained to appellants’ lawsuit.

Sandoval testified that during this period she was receiving over 100 e-mails

daily due to the pandemic. She testified that she did not notice the e-mails

pertaining to appellants’ lawsuit because the pandemic caused “pressing matters

for [PGW],” including “keep[ing] our people safe” and “facilities open” that

resulted in working “day and night.” Sandoval testified that it was not until the

“end of July” 2020 that she became aware of the lawsuit after receiving a copy of

the motion for default judgment whereupon she immediately notified outside

counsel. Further, she testified that she instituted an internal policy that copied

her e-mails to PGW’s other in-house counsel.
Ross App. No. 21CA3753                                                                         15


        {¶35} Additionally, the amount of the default judgment in this case

was substantial ($123,266.70) and PGW presented undisputed

testimony at the Civ.R.60(B) hearing from two witnesses (Sandoval and

Palumbo) that Pittsburgh Auto Glass was the proper defendant in the

underlying case, not PGW. Based on this testimony, not relieving PGW

of the default judgment against it would have subjected PGW to a

financial judgement absent liability and with no recourse to challenge the

judgment because it is no longer a party in the case.2 In this respect, the

court’s decision granting PGW’s Civ.R. 60(B) motion appears to “strike a

proper balance between the conflicting principles that litigation must be

brought to an end and justice should be done.” Peoples Bank, Natl.

Assn., 4th Dist. Gallia Nos. 12CA11, 13CA4, 2013-Ohio-3859, ¶ 13. As

the trial court stated, to allow the default judgment to stand “would effect

a gross miscarriage of justice” by imposing a monetary judgment upon a

party that lacks any culpability.”

        {¶36} In analyzing the trial court’s decision for an abuse of

discretion, we find a comment made in Vanest particularly pertinent

herein:

                “Discretion necessarily connotes a wide latitude of freedom
          of action on the part of the trial court, and a broad range of more
          or less tangible or quantifiable factors may enter into the trial
          court's determination. Simply put, two trial courts could reach
          opposite results on roughly similar facts and neither be guilty of
          an abuse of discretion.”

2 We recognize that the issue of whether PGW was a proper defendant in the underlying case is
not necessarily resolved by this testimony, but granting the motion for relief at minimum permits
PGW to present this defense, as opposed to attempting to dispute a substantial monetary
judgment for which the company may not be liable without being involved in the lawsuit.
Ross App. No. 21CA3753                                                                 16


               While the members of this court may have reached a
        different result, we cannot say that the trial court's decision
        constituted an abuse of its discretion.

Vanest, 124 Ohio App. 3d at 535, quoting McGee v. C & S Lounge, 108
Ohio App.3d 656, 661, 671 N.E.2d 589 (1996).

Under the particular circumstances of this case, we find that the trial

court’s decision was not so palpably and grossly violative of fact or logic

that it evidences a perversity of will and defiance of judgment. Rather,

we find that the court utilized a “sound reasoning process” by considering

the evidence and the law, and resolving any doubt in favor of granting

PGW’s motion for relief from the default judgment consistent with

paragraph three of the syllabus of GTE Automatic Elec., Inc. Morris, 132

Ohio St. 3d 337, 2012-Ohio-2407, 972 N.E.2d 528, at ¶ 14.

                               CONCLUSION

       {¶37} Consequently, because the trial court’s decision granting PGW’s

Civ.R. 60(B) motion for relief from the default judgment is not unreasonable,

arbitrary, or capricious, the trial court did not abuse its discretion. Accordingly,

we overrule appellants’ assignment of error and affirm the trial court’s judgment

granting PGW’s Civ.R. 60(B) motion for relief from judgment.



                                                          JUDGMENT AFFIRMED.
Ross App. No. 21CA3753                                                             17


                               JUDGMENT ENTRY

      It is ordered that the JUDGMENT IS AFFIRMED and that appellant shall
pay the costs.

       The Court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this Court directing the
Ross County Common Pleas Court to carry this judgment into execution.

       Any stay previously granted by this Court is hereby terminated as of the
date of this entry.

       A certified copy of this entry shall constitute the mandate pursuant to Rule
27 of the Rules of Appellate Procedure.

Smith, P.J. and Hess, J.: Concur in Judgment and Opinion.


                                      For the Court,


                                   BY: ____________________________
                                      Kristy S. Wilkin, Judge



                             NOTICE TO COUNSEL

      Pursuant to Local Rule No. 14, this document constitutes a final
judgment entry and the time period for further appeal commences from the
date of filing with the clerk.